Citation Nr: 1643287	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  14-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right eye disorder, to include as secondary to service-connected traumatic brain injury.  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for residuals of a left posterior tibial tendon injury, to include as secondary to service-connected left ankle and/or left foot disability.  

4.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected traumatic brain injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified by videoconference from American Samoa before the undersigned Veterans Law Judge sitting in Washington, D.C.  During the hearing the Veteran requested, and was granted, an additional 60 days within which to submit more evidence

After the hearing, the Veteran submitted additional private medical evidence in August 2016.  VA medical records dated after the July 2014 supplemental statement of the case have also been associated with the claims file.  All of this evidence will be considered by the agency of original jurisdiction (AOJ) on remand.  

The decision below addresses the reopening of a claim of service connection for a right eye disorder.  The reopened issue of service connection for right eye disorder, and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied service connection for right eye condition.  

2.  Evidence received since the RO's August 2002 rating decision denial of service connection for right eye condition relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An August 2002 rating decision, which denied the Veteran's claim of service connection for right eye condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for right eye condition has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in August 2002, the RO denied service connection for a right eye condition on the grounds that there was no evidence of a disease or injury of the right eye subject to service connection.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no new and material evidence pertaining to the issue was received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103(b).

In February 2010, the Veteran submitted a new claim of service connection for a right eye condition, due to blast.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the August 2002 rating decision included service treatment records; VA medical records; private medical records, including records of bilateral eye redness/conjunctivitis; and the reports of numerous VA examinations referable to a back/spine disorder.

Evidence received since the August 2002 rating decision includes the Veteran's July 2016 testimony (Transcript, p. 17) that he has had watery, itchy eyes and double vision since an in-service blast; for has been service connected (in May 2013) as traumatic brain injury.

This evidence is new since it was not of record at the time of the August 2002 denial, and it is material as it raises a reasonable possibility of substantiating the claim, and also proposes a theory of entitlement that was not possible in August 2002.  New and material evidence having been presented, the claim of service connection for a right eye condition is reopened and will be further addressed in the remand portion of this decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.15(a).


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a right eye disorder is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the claim of service connection for a right eye disorder based on new and material evidence, the Board has jurisdiction to review the underlying claim for service connection de novo, based on the whole record.  For the following reasons the Board finds that additional development is needed.

On VA eye examination in September 2011, the examiner notated that there was no diplopia.  However, during his July 2016 Board hearing the Veteran complained of right eye double vision (diplopia).  The Board further observes that, while not mentioned by the September 2011 examiner, the Veteran also complained of diplopia during service.  See, e.g., service treatment records dated in September 1977.  Thus, the opinion was not based on an accurate history and the Board finds the September 2011 VA examination evidence to be inadequate for a decision in this matter.  Moreover, in addition to diplopia, during his 2016 Board hearing, the Veteran complained of right eye itching and redness since an in-service blast, for which he is now service connected (traumatic brain injury).  Therefore, he should be scheduled for a new VA examination on remand.

In addition to a right eye disorder, the Veteran seeks service connection for a left shoulder disorder, a left tibia disorder, and bilateral hearing loss.

With regard to the left shoulder disorder claim, the evidence shows that the Veteran was treated for left shoulder complaints during service (see, e.g., service treatment records dated in June 1980); and he has a current diagnosis of "Internal Derangement of Shoulder."  See, e.g., June 2016 VA Problem List.  In accordance with McLendon he should be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Additionally, the Veteran contends that his claimed left posterior tibial tendon injury disorder is related to his service-connected left ankle and foot disabilities (see Transcript, p. 4); which is a plausible theory.  On remand, he should be afforded a VA examination fort this claim as well.  Id.  

Finally, and with regard to the claim for service connection for bilateral hearing loss, on VA audiology examination in September 2011 the Veteran's bilateral hearing loss was within normal limits for VA compensation purposes.  See 38 C.F.R. § 3.385.  However, during his July 2016 Board hearing he complained of increasing difficulty hearing since his exposure to in-service (including nuclear demolition) blasts.  See Transcript, p. 19.  See also VA medical record dated in July 2016, noting that the Veteran "talks loudly, feels his hearing has worsened").  Remand for a new VA examination, to include whether the Veteran has hearing loss and, if so, whether it is secondary to his service-connected traumatic brain injury disability, is needed.

Since these issues are being remanded, the claims file should be updated to include VA treatment records dated after June 2016, and the Veteran should be given an opportunity to identify any extant private medical records related to his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dated after June 2016.  

2.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to his right eye, left shoulder, left tibia, and hearing loss, and then take steps to obtain these records.  Associate any located records with the claims file.

3.  Schedule the Veteran for a VA examination regarding the issue of service connection for a right eye disorder.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's military experiences, and past and current complaints and symptoms, with the Veteran and document said in the examination report.  

All indicated tests should be done, and all findings reported in detail.  All right eye disorder(s) should be identified.  For each post-service right eye disorder other than refractive error found on examination or at some other time during the appeal period (including diplopia and conjunctivitis), the examiner should provide an opinion as to:

a) whether it is at least as likely as not (50/50 probability, or greater) that the right eye disorder began during active duty service or is related to any incident of service. 

b) whether it is at least as likely as not (50/50 probability, or greater) that that the right eye disorder is caused by, or aggravated by, the Veteran's service-connected traumatic brain injury.

A rationale for all opinions must be provided. 

4.  Schedule the Veteran for a VA examination regarding the issues of service connection for a left shoulder disorder and a left posterior tibial tendon disorder.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's in-service left shoulder and left lower extremity injuries, and current complaints and symptoms, with the Veteran and document said in the examination report.  

All indicated tests should be done, and all findings reported in detail.  The examiner is then requested to provide an opinion as to:

a) whether it is at least as likely as not (50/50 probability, or greater) that a current left shoulder disorder, and a current left tibial tendon disorder, began during active duty service, or in the year after service, or is related to any incident of service. 

b) whether it is at least as likely as not (50/50 probability, or greater) that that a current left tibial tendon disorder is caused by, or aggravated by, a service-connected left ankle or foot disability.

A rationale for all opinions must be provided. 

5.  Schedule the Veteran for a VA examination regarding the issue of service connection for hearing loss.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's military noise exposure, and past and current complaints and symptoms, with the Veteran and document said in the examination report.  

All indicated tests should be done, and all findings reported in detail.  The examiner should determine whether the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385.  If so, the examiner should then provide an opinion as to:

a) whether it is at least as likely as not (50/50 probability, or greater) that any identified hearing loss began during active duty service, within one year of service, or is related to any incident of service. 

b) whether it is at least as likely as not (50/50 probability, or greater) that that any hearing loss was caused by, or is aggravated by, the Veteran's service-connected traumatic brain injury.

A rationale for all opinions must be provided. 

6.  After completion of all of the above and any other necessary development, readjudicate the reopened claim of service connection for a right eye disorder, and the issues of service connection for a left shoulder disorder, a left tibial tendon disorder, and hearing loss based on all of the evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


